Citation Nr: 1015424	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for diplopia (double 
vision).

2. Entitlement to service connection for a visual disorder 
manifested by faulty depth perception.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Morton, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1951 to July 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied service connection for vision problems, claimed 
as double vision (diplopia) and depth perception impairment.  
The Veteran timely perfected an appeal of these matters.

The Veteran requested a Travel Board hearing, which was held 
in March 2009 where he presented as a witness before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

At the hearing and subsequent thereto in March 2010, the 
Veteran submitted additional evidence along with a waiver of 
his procedural right to have the Agency of Original 
Jurisdiction (AOJ) review, in the first instance, the new 
evidence offered.  See March 2010 Correspondence; Statement 
in Support of Claim (March 14, 2009); Hearing Transcript at 
4.  The Board accepts this as a valid waiver of initial AOJ 
consideration.  38 C.F.R. § 20.1304(c).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Board notes that on his December 2004 application for 
benefits, the Veteran claimed service connection for vision 
problems, and described the manifestations dually as double 
vision and problems with depth perception.  A review of the 
medical evidence of record suggests that these constitute 
distinct medical conditions, which should be adjudicated as 
separate claims.  See August 2009 Independent Medical Expert 
(IME) Report by Dr. B.J.K. (distinguishing between the 
maladies of diplopia and poor depth perception); see also 
Boggs v. Peake, 520 F.3d 1330, 1335, 1336 (Fed. Cir. 2008) 
(holding that claims based on separate and distinctly 
diagnosed conditions must be considered separate and distinct 
claims for purposes of VA benefits); STEDMAN'S MEDICAL DICTIONARY 
507, 1344 (27th ed. 2000) (separately defining "diplopia" 
as "[t]he condition in which a single object is perceived as 
two objects," and defining "depth perception" as "the 
visual ability to judge depth or distance").  For the 
purposes of the instant appeal, the Board will assume that 
the visual impairments described by the Veteran as "double 
vision" and faulty "depth perception" in fact constitute 
two distinct disorders, and therefore the Board has 
characterized the issues on the title page of this Decision 
accordingly.  See Boggs, supra.  

The Board recognizes that the Veteran and his accredited 
representative have on multiple occasions indicated that the 
only matter for consideration by the Board consists of 
entitlement to VA benefits for diplopia.  See January 2010 
Statement by Accredited Representative (characterizing the 
issue before the Board as whether the AOJ "err[ed] when it 
denied entitlement to service connection for diplopia"); 
March 2009 Travel Board Hearing Transcript at 2 (documenting 
that "At a prehearing conference, we determined that there 
is a single issue on appeal today and that is entitlement to 
service connection for diplopia or double vision"); November 
2007 Statement by the Veteran (noting that "I have an appeal 
pending to establish service connection for diplopia/double 
vision").  However, the Veteran did perfect an appeal of the 
AOJ's denial of service connection for "vision problems," 
which would include both of the claimed eye maladies, and, 
most recently, in March 2010, he indicated that he was 
submitting information "to support my claim for service 
connection diplopia/double vision and faulty depth perception 
problems . . . ." (emphasis added).  March 2010 Statements 
by Veteran; January 2006 Substantive Appeal; see also 
December 2004 Application for Benefits (seeking service 
connection for "double vision" and "depth perception").  
Thus, despite the Veteran's (and his accredited 
representative's) previous indications of a single issue on 
appeal, the Board determines that the Veteran has not 
effectively withdrawn the separate issue relating to faulty 
depth perception, and that it therefore remains in appellate 
status.  See 38 C.F.R. § 20.204 (a), (b).   

Having made such a determination, because the Board has 
granted service connection for double vision in the instant 
Decision, the record reasonably raises a possible new theory 
of entitlement for service connection for a visual disability 
manifested by depth perception problems, namely, that it 
could have been caused or aggravated by his now-service 
connected diplopia.  Accordingly, with respect to the depth 
perception issue, this aspect of the appeal is REMANDED to 
the AOJ for additional action.  VA will notify the Veteran if 
further action is required on his part.


FINDINGS OF FACT

1. The Veteran was injured in a motor vehicle accident when 
his face struck the steering wheel of his car during his 
period of active service in April 1951.

2. The Veteran currently has diplopia for which he wears 
prescription glasses with prisms.

3. The medical evidence of record contains conflicting 
opinions as to whether the Veteran's current double vision 
may be causally related to a fourth cranial nerve palsy 
injury sustained as a result of his in-service automobile 
accident.

4. Resolving the benefit of the doubt in favor of the 
Veteran, it is as likely as not that his current diplopia is 
related to a fourth cranial nerve palsy injury sustained 
during his in-service automobile accident. 


CONCLUSION OF LAW

With application of the benefit of the doubt doctrine, 
service connection for diplopia (double vision) is warranted.  
38 U.S.C.A. § 1101, 1110, 5107 (West 2002 & 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this appeal.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist a claimant with a claim. 

In the instant case, the Board has rendered a decision in 
favor of the Veteran, finding that service connection for 
double vision is warranted, and therefore, a further 
discussion of the VCAA duties is unnecessary at this time. 


II.  Law & Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
establish direct service connection for a claimed disorder, 
there must be: (1) medical evidence of current disability; 
(2) medical, or in certain circumstances, lay evidence, of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A Veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Factual Background & Analysis

The Veteran's pre-service and service-entry examinations note 
that he had defective vision NCD (not considered disabling) 
for which he wore glasses. 
        
An April 1951 newspaper article and accompanying photographs 
demonstrate that the Veteran was involved in an automobile 
accident, which resulted in a cracked nose, bruises and 
shock.  He received treatment at the Naval Air Station in 
Glenview, Illinois for approximately three days, which 
acquaintances of his, namely, J.E.M., C.G., and L.R.P., have 
corroborated in May 2009 statements.  See Hearing Transcript 
at 4, 14; February 2005 Response to Records Request (noting 
that all service records had been mailed, which did not 
include those from Glenview).  Based on this evidence, the 
Board determines that the Veteran in fact had a motor vehicle 
accident during service in April 1951 for which he received 
treatment.   

A few months after the in-service accident, in July 1951, the 
Veteran was found to be physically qualified for duty beyond 
the continental limits of the United States, and he deployed 
to Korea.  See Veteran's DD-Form 214.  Similarly, as 
reflected in a June 1952 Report of Medical Examination for 
Discharge, the Veteran received a normal clinical evaluation 
of all systems, to include the eyes, with a notation that he 
had 20/20 vision.  Then, as noted in a July 1953 Medical 
History record, the Veteran was examined and determined to be 
fit for discharge and re-enlistment into the Marine Reserve.  
The service treatment records therefore do not document that 
the Veteran experienced diplopia at that time.      

Multiple eyeglasses prescriptions, spanning 1998 to 2010 
indicate that the Veteran needed prisms to correct his double 
vision, and VA and private treatment records, from May 2005 
to 2008, reflect that the Veteran has received treatment for 
this problem.  Accordingly, the Board determines that the 
Veteran currently has diplopia.

Having concluded that the Veteran sustained an in-service 
automobile accident, which resulted in injuries and impact to 
the face and head, and that the Veteran currently has 
diplopia, the only question remaining consists of whether the 
current disorder may be causally related to the in-service 
incident.  The Board addresses this matter and evidence 
relevant to this question below.      

The Veteran maintains that he has experienced double vision 
for many years, and that it began shortly after his in-
service accident.  Hearing Transcript at 3, 9, 10-12 
(describing onset of double vision symptoms); see generally 
Veteran's Rebuttal Statements & Attachments (submitted in 
binder of materials in March 2010).  September 2005 and 
October 2005 VA medical reports document the Veteran's 
account that he had a long history of diplopia with 
complaints of depth perception problems since the 1950s, and 
a June 2005 VA medical report indicates that he had 
intermittent vertical diplopia for which he wore prisms as 
well as horizontal diplopia at a distance for the past two 
years.  

In an October 2005 report, G.W. (O.D.), noted that the 
Veteran complained of intermittent diplopia with a history of 
head injury 50 years ago, and she also indicated in this 
report, and in subsequent reports dated November 2005 and May 
2006, that the Veteran had "?decomp traumatic L CN 4th 
palsy."  

Another May 2006 VA medical record discloses that the Veteran 
tested positive for "IV Nerve Palsy" after undergoing a 
Humphrey Visual Field Test.  Similarly, a November 2006 VA 
medical record by Dr. K.M. also indicates that the Veteran 
had traumatic left fourth cranial nerve palsy, with vertical 
prism used in his eyeglasses for the last three to four 
years.  
        
In June 2007 G.W. (O.D.) authored a letter in support of the 
Veteran's claim, where she conveyed that the Veteran 
sustained injuries in this 1951 motor vehicle accident, based 
on her review of newspaper articles and photographs 
documenting the event.  She affirmed that the Veteran 
currently had "vertical double vision from Left fourth 
cranial nerve palsy," and stated that she "suspect[es] that 
the Left CN4th palsy was caused by trauma as patient reported 
that he hit face/chest into steering wheel suffering broken 
nose, cracked ribs, bruises & concussion . . . ."  
        
Similarly, the Veteran's private physician, Dr. D.B. noted in 
December 2007 that his examination of the Veteran revealed 
that he had double vision from a left hypertropia and left 
fourth nerve palsy.  Dr. D.B. also recognized that the 
Veteran experienced a closed head injury during the 1951 
automobile accident, and affirmed that "[t]he most common 
cause of a fourth nerve palsy is a pervious closed head 
injury."  In an updated letter, submitted by the Veteran in 
March 2010, Dr. D.B. added to the December 2007 letter, 
offering his opinion that the injuries that the Veteran 
sustained during his in-service motor vehicle accident are 
"more likely then [sic] not . . . the cause of his left 
forth nerve palsy."
           
In contrast to the above opinions that tend to favor the 
Veteran's claim, a VA physician, in September 2007, offered 
an unfavorable opinion with respect to the Veteran's current 
diplopia and the in-service car accident.  The clinician, Dr. 
J.A., reviewed the claims file and indicated that the Veteran 
had horizontal diplopia for two years as well as vertical 
prism glasses for three to four years.  He commented that the 
Veteran had denied diplopia during an unrelated March 2005 VA 
examination.  He also observed that upon the Veteran's June 
1952 service discharge, he had essentially normal vision 
without mention of diplopia or hypertropia.  He opined that 
"[a] CNIV palsy should present immediately after the 
accident, not 50 years later."  

Dr. J.A. stated that "[o]n examination, his vertical phoria 
tests are fairly commitant, a finding not expected for a 
traumatic CNIV palsy.  One would expect a worsening on head 
tilt toward the lesion and head turn away from the lesion.  A 
double CNIV palsy would show hypertrophies that change eyes 
on head tilt in different directions."  The clinician thus 
concluded, in a relatively equivocal statement, that the 
Veteran "has findings somewhat inconsistent with CN IV 
palsy" (emphasis added).  Based on this assessment, he 
determined that "the history and examination are not 
consistent with diplopia caused by his MVA [motor vehicle 
accident] over 50 years ago," and that the Veteran's 
"diplopia is less likely as not caused by the MVA in April 
1951."       

In July 2009, the Board solicited an opinion from an 
independent medical expert (IME), namely, a specialist in 
ophthalmology, to ascertain the likelihood that the Veteran's 
current diplopia was causally related to his period of active 
service or any incident thereof, to include injuries 
sustained as a result of the in-service automobile accident 
in 1951.  The Board asked the specialist to review the 
record, to include the service treatment records, as well as 
post-service VA and private medical reports, with special 
attention given to the favorable findings of G.W. (O.D.), Dr. 
D.B. and Dr. K.M. (that the Veteran has double vision and 
fourth cranial nerve palsy, and that causally link these 
disorders to the 1951 in-service car accident) and the 
unfavorable, albeit equivocal, findings of Dr. J.A. (that the 
Veteran does not appear to have fourth cranial nerve palsy, 
and that his double vision is not likely related to his 
period of active service, to include the 1951 automobile 
accident).  

In August 2009, the Board received the requested report from 
a Dr. B.J.K; he indicated that he had reviewed the relevant 
records.  Dr. B.J.K. concluded that "it is highly unlikely 
that his double vision is causally related to the automobile 
accident in 1951" based on a number of factors.  First, he 
declared that the Veteran's ophthalmological and 
ophthalmetric records "confirm that he in fact does not have 
a left fourth nerve cranial palsy."  Although Dr. B.J.K. 
acknowledged that at least three physicians/optometrists had 
diagnosed the Veteran with this disorder, he nonetheless 
concluded that "there is simply nothing to substantiate that 
diagnosis. . . . In fact the records contradict that 
diagnosis."  He noted:

"The diagnosis of a fourth cranial nerve palsy is 
based on clinical observations related to the 
pattern of the misalignment.  Specifically there 
should be a hypertropia of the affected left eye 
which increases in adduction (right gaze) and on 
the left head tilt, with a similar decrease on 
right head tilt.  In addition these differences 
in measurements should be at least moderate (more 
than several prism diopters).  These are 
classically accepted minimal diagnostic criteria 
which have been the standard of care for 
diagnosis of this entity for over 50 years.  In 
fact on multiple occasions the appellant'[s] 
motility pattern was the converse in that he had 
a small left hypertropia which increased slightly 
in left gaze and on tight head tilt.  These 
findings are totally inconsistent with and not 
compatible with a left cranial nerve palsy."  

At the same time, however, Dr. B.J.K. recognized that at 
least some of the records could support the diagnosis of left 
cranial nerve palsy, namely, the grading of superior oblique 
function as -1 on version (ocular rotation) testing.  He 
appeared to discredit this favorable evidence by stating that 
it "is a[n] extremely subjective type of observation," and 
that the clinicians who diagnosed the Veteran with fourth 
nerve palsy "could easily have been influenced by bias if 
the examiner thought the diagnosis was a left 4th cranial 
nerve palsy."  He further explained that "if the superior 
oblique was truly underacting, the hypertropia would of 
necessity increased in downgaze, which it did not.  The 
downgaze measurements should trump the subjective assessment 
of muscle function."     

Second, Dr. B.J.K. relied on the notion that although closed 
head trauma, such as that incurred by the Veteran during his 
in-service car accident, could cause paralytic strabismus, 
this "should occur shortly after the injury."  He stated 
that "it is inconceivable to me that a traumatic cause of 
strabismus could go forty or fifty years without causing 
symptoms," and further commented that "in December 2004 the 
appellant denied diplopia."  

Third, Dr. B.J.K. opined that there are other causes of 
hypertropia aside from fourth cranial nerve palsy, and that 
the Veteran's diplopia and depth perception problems are 
suggestive of one of these other causes, specifically, a 
natural monovision (one eye is nearsighted, one eye is 
farsighted).  He also noted also that with a left fourth 
cranial nerve palsy, a patient should demonstrate a head tilt 
to the right, not to the left, as 1953, 2004 and 2006 
photographs of the Veteran showed.  

As outlined above, the Board recognizes that the record 
contains competing competent medical opinions as to the 
likely cause or origin of the Veteran's current double vision 
disorder.  On the one hand, the favorable medical opinions of 
record indicate that the Veteran has fourth nerve palsy as a 
result of the trauma sustained during the in-service motor 
vehicle accident, and that this fourth nerve palsy has caused 
his current diplopia.  On the other hand, the unfavorable 
opinions call into question whether the Veteran has fourth 
nerve palsy, and further do not link his current diplopia to 
his period of active service or any incident thereof.  In 
such a circumstance, the Board must determine how much weight 
to afford each medical opinion.  See Cathell v. Brown, 8 Vet. 
App. 539, 543(1996) (noting that "[i]t is the responsibility 
of the B[oard] . . . to assess the credibility and weight to 
be given to evidence"); Guerrieri v. Brown, 4 Vet. App. 467, 
471 (1993).  The Board may place greater weight on one 
medical professional's opinion over another, depending on 
factors such as the reasoning employed, medical expertise, 
the thoroughness and detail of the opinion, whether or not, 
and the extent to which, they reviewed prior clinical records 
or the claims file, and other evidence.  See Guerrieri, 
supra, at 470-71 ("The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches"); accord Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000).  The Board's determination in this 
regard must be explained in a statement providing adequate 
reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (noting that the Board may "favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases").     
  
The Board determines that the conflicting medical opinions, 
taken into consideration in concert with the Veteran's most 
recent submissions of March 2010 and his lay statements as to 
the onset of his double vision symptoms, fall in relative 
equipoise, in which case the Veteran receives the benefit of 
the doubt to his advantage.  At the outset, and as noted 
above, the Board finds Dr. J.A.'s September 2007 conclusion 
that the Veteran's manifestations were "somewhat 
inconsistent with CN IV palsy" to be equivocal in nature, 
and therefore the Board cannot afford it much probative 
weight against the Veteran's claim.  Additionally, Dr. J.A. 
appeared to rely heavily on the fact that a March 2005 VA 
medical record indicated that the Veteran denied diplopia at 
that time.  The Veteran, however, has credibly maintained 
that he has experienced diplopia for many decades, and his 
eyeglasses prescriptions dating back as far as 1998 indicate 
that he needed prisms in the glasses to correct his double 
vision.  In addition, months before the March 2005 VA report, 
the Veteran, in December 2004, filed his application for 
benefits wherein he sought service connection for diplopia.  
In the Board's view, Dr. J.A.'s reliance on the unfavorable 
March 2005 notation, without consideration of the other 
evidence pointing to the contrary, is misplaced, and 
undermines the probative value of his opinion.  The Board 
therefore assigns less probative weight to this unfavorable 
opinion than it does to the other favorable medical opinions 
and evidence of record.  

Turning to Dr. B.J.K.'s unfavorable August 2009 IME report, 
the Board concludes that although Dr. B.J.K. provided an 
extensive discussion and rationale, the favorable opinions of 
G.W. (O.D.) and Dr. D.B., which clearly diagnose the Veteran 
with fourth nerve palsy and causally link it to his diplopia 
and in-service automobile accident, roughly balance out this 
unfavorable opinion.  

First, the Board recognizes that Dr. B.J.K. ardently 
concluded that the Veteran did not have fourth nerve palsy, 
however, in his report he did concede that it was possible to 
conclude that the Veteran had this disorder based on 
subjective testing and medical evidence of record.  His 
acknowledgment of this possibility, however slight, along 
with the positive diagnoses provided by the other 
practitioners, leads the Board to conclude that it is roughly 
as likely as not that the Veteran has fourth nerve palsy. 

Additionally, Dr. B.J.K.'s concession that a closed head 
trauma could cause fourth nerve palsy is consistent with the 
favorable findings of G.W. (O.D.), Dr. K.M. and Dr. D.B., and 
although Dr. B.J.K., much like Dr. J.A., concluded that the 
Veteran did not have symptoms of diplopia for forty or fifty 
years after the car accident, the Veteran has credibly 
maintained that he had experienced diplopia for many decades 
since the 1951 accident, and he is competent to do so.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) 
(claimant is competent to provide lay evidence regarding 
matters that are within his personal knowledge and 
experience); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(recognizing that lay testimony is "competent" if it 
discusses matters that the witness has actually observed or 
sensed and is within his "personal knowledge").    

Moreover, while the Board recognizes that the medical records 
contain a measure of inconsistency in terms of the date of 
diplopia onset, with some records indicating that the Veteran 
had such vision problems for 50 years and others indicating 
that he did not complain of diplopia in 2004 or 2005, 
resolving the benefit of the doubt in favor of the Veteran, 
the Board concludes that it is as likely as not that the 
Veteran experienced diplopia since the accident.  In 
particular, the Board recognizes that Dr. B.J.K. correctly 
noted that a December 7, 2004 VA medical record indicates 
that the Veteran denied having diplopia, which could weigh 
against the claim.  However, that very same month, the 
Veteran submitted his claim for service connection for 
diplopia.  See December 29, 2004 Application for Benefits; 
December 7, 2004 VA Medical Record.  It seems inconsistent 
that the Veteran intended to convey that he did not 
experience diplopia within three weeks of filing a claim for 
the same disorder, and, in light of his other credible 
assertions that he had symptoms of diplopia for many years, 
along with his eye glasses prescriptions dating back to 1998 
that required prisms for his double vision, the Board 
concludes that the December 2004 notation likely did not 
fully capture the actual state of the Veteran's visual 
disorder at that time.  Accordingly, the Board will consider 
the other favorable evidence of record to outweigh the 
unfavorable December 2004 notation relied upon by Dr. B.J.K. 
in his IME Report. 

Finally, with respect to Dr. B.J.K.'s analysis of the 
Veteran's head tilt to the left, which he states would be 
inconsistent with left fourth cranial nerve palsy, the Board 
does find his discussion to be persuasive.  Notwithstanding, 
however, the Board cannot wholly discount the determinations 
of G.W. (O.D.), Dr. K.M. and Dr. D.B., who have treated the 
Veteran and who have affirmatively diagnosed him with fourth 
cranial nerve palsy after testing.  When assessing these 
competing opinions and reconciling this conflicting evidence, 
the Board concludes that the favorable and unfavorable 
opinions roughly fall in balance.  Therefore, the Board 
determines that the Veteran, as likely as not, has fourth 
cranial nerve palsy, that based on the cumulative favorable 
opinions of G.W. (O.D.), Dr. K.M. and Dr. D.B. this fourth 
nerve palsy is as likely as not related to his in-service car 
accident, and that this condition has, as likely as not, 
caused his current double vision.  The claim is therefore 
granted.   


ORDER

Service connection for diplopia (double vision) is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


REMAND

The Board finds that additional development is warranted to 
address the Veteran's claim for service connection for a 
visual disorder manifested by depth perception problems.  38 
C.F.R. § 19.9 (2009).  In particular, because the Board has 
granted service connection for another eye disability 
(diplopia), this raises a possible new theory of entitlement 
for the claimed depth perception problem, and the record must 
be developed accordingly.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  Such development must include ensuring that 
VA has satisfied all statutory and regulatory notification 
requirements, to include informing the Veteran about how to 
establish service connection on a direct and secondary basis, 
as well as affording the Veteran a VA eye examination with 
nexus opinion to determine the likely etiology of his faulty 
depth perception.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  

Accordingly, the case is remanded for the following action:

1. The AOJ must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in 
the Veterans Claims Assistance Act of 
2000 (VCAA), to include VCAA 
notification relating to establishing 
service connection on a direct and 
secondary basis.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2009).

2. Then, the AOJ must afford the 
Veteran a VA eye examination with 
medical nexus opinion to determine the 
nature and etiology of the visual 
disorder manifested by faulty depth 
perception.  The examiner should review 
relevant portions of the claims file 
and indicate as such in the examination 
report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the Veteran, the 
physical examination, any laboratory 
tests that are deemed necessary, and any 
additional specialty examinations that 
are warranted, the clinician is requested 
to answer the following questions:

(a) Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
current visual disorder, 
manifested by faulty depth 
perception, is causally related 
to his period of active service 
or any incident thereof, to 
include the injuries (such as the 
left fourth cranial nerve palsy), 
sustained as a result of his in-
service automobile accident in 
1951?

(b) Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
service connected double vision 
(diplopia) either caused or 
aggravated his current visual 
disorder manifested by faulty 
depth perception?

The clinician is advised that the term 
"as likely as not" means that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs 
against the claim.  Additionally, 
"aggravation" for VA compensation 
purposes is defined as a permanent 
worsening of the disability.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed, to include citation to the 
relevant medical evidence of record, 
reference to applicable medical 
principles, and discussion of any 
pertinent medical literature.  

3. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last Supplemental 
Statement of the Case (SSOC), the AOJ 
must readjudicate the Veteran's claim 
of entitlement to service connection 
for a visual disorder manifested by 
depth perception problems.  If the 
claim remains denied, the AOJ should 
issue an appropriate SSOC and provide 
an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.
 



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


